         Case 1:13-cv-13286-FDS Document 185-1 Filed 04/18/19 Page 1 of 7




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS


                                               CASE NO: 1:13-cv-13286-FDS
THE COMMONWEALTH OF
MASSACHUSETTS,

      Plaintiff,
                                            [Formerly Supreme Judicial Court for Suffolk
           and                              County, Massachusetts, CIVIL ACTION NO.
                                            2013-0479]
AQUINNAH/GAY HEAD COMMUNITY
ASSOCIATION, INC. and TOWN OF
AQUINNAH,

      Intervenor-Plaintiffs/Counterclaim-
      Defendants,

          vs.

THE WAMPANOAG TRIBE OF GAY
HEAD (AQUINNAH), THE
WAMPANOAG TRIBAL COUNCIL OF
GAY HEAD, INC., and THE AQUINNAH
WAMPANOAG GAMING
CORPORATION,

      Defendants/Counterclaim-Plaintiffs,

and

CHARLIE BAKER, in his official capacity
as GOVERNOR, COMMONWEALTH OF
MASSACHUSETTS, et al.,

      Third-Party Defendants.




   CHAIRWOMAN CHERYL ANDREWS-MALTAIS DECLARATION IN
 OPPOSITION TO THE TOWN OF AQUINNAH’S MOTION FOR ENTRY OF
                      FINAL JUDGMENT
     Case 1:13-cv-13286-FDS Document 185-1 Filed 04/18/19 Page 2 of 7




I, CHERYL ANDREWS-MALTAIS declare:

1.   I am the elected Chairwoman of the Wampanoag Tribe of Gay Head (Aquinnah). I make

     this Declaration in support of Wampanoag Tribe of Gay Head (Aquinnah) (“Tribe”) and

     Aquinnah Wampanoag Gaming Corporation, parties to the above-captioned litigation. I

     am a resident of the Edgartown, Massachusetts.

2.   The Tribe is a federally-recognized tribe located on Martha’s Vineyard in the County of

     Dukes County, Massachusetts. After surviving centuries of federal and state policies

     designed to exterminate Native American people including the Aquinnah, the Tribe was

     federally recognized in 1987.

3.   As Chairwoman of the Tribe, I am the presiding officer over the Tribal Council, and am

     the highest-ranking officer among the tribal officers. I make this declaration based on my

     role as a Tribal member, the highest elected official of the Tribe, Chairwoman of the

     Board of Directors of the Aquinnah Wampanoag Gaming Corporation, and as a member

     of the Martha’s Vineyard community, each of which I take very seriously.

4.   I have personal knowledge of the facts set forth below and if called as a witness, I could

     and would competently testify to the contents of this Declaration.

5.   The Tribal Council has assigned property to the Aquinnah Wampanoag Gaming

     Corporation (“AWGC”), a wholly owned and tribally chartered corporation. The AWGC

     is responsible for advancing the Tribal gaming initiative and has been doing so since its

     Charter was issued in 2003.

6.   The original location for the temporary gaming facility was to be an unfinished

     Community Center. However, following the injunction enjoining the Tribe from using

     the Community Center as the temporary gaming facility, we were required to complete
                                              2
      Case 1:13-cv-13286-FDS Document 185-1 Filed 04/18/19 Page 3 of 7



      the building for use as a community center.

7.    Following denial of the Petition for Certiorari by the Supreme Court of the United States,

      the Aquinnah Wampanoag Gaming Corporation entered into a development agreement

      with Global Gaming Solutions, the commercial business of the Chickasaw Nation which

      owns and operates over 20 gaming facilities including WinStar World, the largest gaming

      facility in the United States.

8.    The federal and tribal law requires the Tribe’s gaming facility be constructed, maintained

      and operated in a way that adequately protects the environment and public health and

      safety of the public as required by the Indian Gaming Regulatory Act, 25 U.S.C. § 2710

      (b)(2)(E) and complies with the requirements of all applicable health, safety, and

      environmental standards enacted by the Tribe and any applicable federal laws.

9.    In furtherance of the goals outlined in Paragraph 8 above, the Tribal Council has adopted

      as tribal law the regulations under the Commonwealth of Massachusetts Wetland

      Protection Act, the family of building codes issued by the International Code Council as

      adopted by and in effect in the Commonwealth as of the date of the Tribe’s adoption, the

      regulations under the Commonwealth’s Environmental Code, and the regulations under

      the Commonwealth’s Health Code.

10.   The Tribal Council, pursuant to the provisions of the NIGC-approved Gaming Ordinance,

      has appointed three experienced and well-credentialed Commissioners to comprise the

      Aquinnah Tribal Gaming Commission.

11.   Chairman of the Tribal Gaming Commission Lawrence S. Roberts is an attorney and

      former General Counsel of the National Indian Gaming Commission. Vice-Chairman

      Todd Araujo is a member of the Tribe, an attorney and former staff attorney for the



                                              3
      Case 1:13-cv-13286-FDS Document 185-1 Filed 04/18/19 Page 4 of 7



      National Indian Gaming Commission. Commissioner John Duffy is an attorney and

      former Counselor to the Secretary of Interior. Each of these Commissioners have and

      continue represent federally recognized tribes in front of federal agencies such as the

      Department of Interior and National Indian Gaming Commission.           Collectively, the

      Commissioners bring over 90 years of legal experience to the Gaming Commission.

12.   The Tribe has adopted Aquinnah Wampanoag Gaming Ordinance that requires the

      Aquinnah Wampanoag Gaming Commission or Tribal Council to issue a Facility License

      that ensures the construction maintenance of the Gaming Facility and the operation of

      gaming be conducted in a manner that protects the environment and the public health and

      safety. Failure to conduct gaming in a manner that does not to protect the environment

      and the public health and safety would result in either or both, an enforcement action

      brought by the National Indian Gaming Commission and/or the by the Tribal Gaming

      Commission and potential closure order.

13.   The Gaming Ordinance was amended in April 2012 to include a definition of the Tribe’s

      Settlement Lands. That amendment triggered a review by the National Indian Gaming

      Commission and the Department of Interior to determine whether the Tribe’s Settlement

      Lands were eligible for gaming under the Indian Gaming Regulatory Act. On August 29,

      2013, the amended Ordinance was approved by the National Indian Gaming

      Commission.

14.   The Gaming Ordinance requires a facility license be issued before the gaming facility

      opens to the public. A facility license cannot be issued unless the construction meets the

      requirements of the Indian Gaming Regulatory Act and applicable federal and tribal law.

15.   In order to ensure compliance with Tribal law identified in Paragraph 9 above, the Tribe



                                                4
      Case 1:13-cv-13286-FDS Document 185-1 Filed 04/18/19 Page 5 of 7



      has contracted with a well-respected and well-qualified company, Massachusetts Code

      Consulting, LLC, (“MCC”) to provide permit administration services and inspections of

      the construction and maintenance of the gaming facility.

16.   MCC was founded by a team of accomplished professional engineers and building

      officials with the common purpose of improving public safety and reducing construction-

      related costs through the provision of high-quality third-party plan reviews, and other

      departmental services, on behalf of governmental units in the domains of building safety,

      construction, fire safety, prevention, public and environmental health, and accessibility.

17.   Felix Zemel, Managing Principal of MCC, has been appointed Permit Administrator for

      the Tribe by the Tribal Council. Mr. Zemel brings over a decade of public and private

      sector code enforcement and development experience. He recently served as the Chief of

      Building Inspections / BBRS Administrator and Director of Code Development and

      Manufactured Buildings for the MA Department of Public Safety, and previously held

      positions with the Boston Housing Authority and the towns of Framingham, Cohasset,

      Sherborn, and Dover, MA. He is a Certified Building Official and Registered Sanitarian,

      and is an active member of the National Environmental Health Association, American

      Academy of Sanitarians, and many other professional organizations. He currently serves

      on the ICC's Tall Wood Ad Hoc Committee, and the NFPA's Building Construction,

      Building Systems, Structures Construction and Materials, and Fire Reporting Technical

      Committees.

18.   Further, the Tribe continues to comply with Town regulations regarding permitting as it

      applies to non-gaming endeavors. For example, in October 2018 we contracted with

      Willett Electric to install a generator on tribal property at the Wampanoag Environmental



                                               5
          Case 1:13-cv-13286-FDS Document 185-1 Filed 04/18/19 Page 6 of 7



         Laboratory located at 1 Herring Creek Road, Aquinnah, Massachusetts.            We also

         contracted with Willett Electric in January 2019 to perform electrical work at the Tribal

         Administration Building located at 20 Black Brook Road, Aquinnah, Massachusetts.

         Both these locations are tribal trust property. Even the Community Center, the subject of

         the injunction at issue here, was permitted and inspected by the Town’s building

         inspectors before a certificate of occupancy for use as a community center was issued and

         the facility was opened. However, the Town’s lack of a full-time building inspector or

         even a building inspector with regular hours added significant time and expense to the

         completion of the Community Center creating a grave fiscal and financial hardship on the

         Tribe.

19.      I have met personally with Board of Selectman Jim Newman regarding this proposed

         gaming project and reviewed all the correspondence they have sent to the Tribe and the

         AWGC.       Neither in our conversations nor in their correspondence has the Town

         presented the Tribe or AWGC with any science-based concern over the construction

         activity or operation of the gaming facility.          Instead, in both the meetings and

         correspondence the Town focused on their desire for the Tribe to provide them with the

         funding for additional police officers – albeit without providing a science-based or

         budget-based rationale for adding additional officers nor providing the additional number

         of officers needed.

20.      Attached as Exhibit A is a true and correct copy of the Minutes of the November 21,

         2017 Board of Selectmen for the Town of Aquinnah.


      I declare under penalty of perjury that the foregoing is true and correct.


            Executed this       18th        Day of April, 2019.

                                                    6
Case 1:13-cv-13286-FDS Document 185-1 Filed 04/18/19 Page 7 of 7




                             CHERYL ANDREW-MALTAIS, Chairwoman
                             Wampanoag Tribe of Gay Head (Aquinnah)




                               7
